Citation Nr: 1029407	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for a right eye disability, as a result of 
treatment (glaucoma surgery) received from a VA medical facility 
in July 2007.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Togus Regional Office in Augusta, Maine, 
which denied entitlement to compensation under 38 U.S.C.A. 
§ 1151.  Jurisdiction over the claims folder subsequently was 
returned to the Regional Office in Detroit, Michigan (the RO).  

In March 2010, the Board requested an opinion from an independent 
medical expert (IME) in order to clarify the existence of a right 
eye disability and the potential relationship of such to the 
Veteran's July 2007 glaucoma surgery.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2009).  In July 2010, the 
Veteran's representative submitted a response.  The opinion has 
also been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record does not show that the 
additional right eye disability that followed the Veteran's 
glaucoma surgery was caused by the carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care or was due to an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional 
disability of the right eye under the provisions of 38 U.S.C.A. § 
1151 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  

A letter mailed to the Veteran in February 2008.  VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete a claim.  This notice discussed the matter 
generally, and specifically addressed the claimed issue, 
including notice of what part of that evidence is to be provided 
by the claimant, and notice of what part VA will attempt to 
obtain.  That letter specifically advised the Veteran of the 
evidence needed to establish a claim for compensation under 
38 U.S.C.A. § 1151.  The letter also discussed the assignment of 
disability ratings and effective dates as per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
July 2009 letter meets VA's notice requirements.

The Board notes that the Veteran was given complete VCAA notice 
prior to the initial adjudication of his claim in April 2008.  As 
such, no timing error concerning VCAA notice is present.  See 
Pelegrini, supra.  

Further, if any notice deficiency is present in this case, the 
Board finds that the presumption of prejudice on VA's part has 
been rebutted by the following:  (1) based on the communications 
sent to the claimant over the course of this appeal, the claimant 
clearly has actual knowledge of the evidence the claimant is 
required to submit in this case; and (2) based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's VA outpatient treatment records, to 
include the July 2007 operation report and related documents, and 
service medical records have been associated with his VA claims 
file.  The Veteran has not identified any private or other 
treatment records which may be necessary for proper adjudication 
of his claim.  

As noted above, in March 2010, the Board requested an additional 
medical opinion from an IME.  To that end, when VA undertakes to 
provide a VA examination or obtain an opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of the 
pertinent evidence of record and provides a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  The Board finds the examination report to adequate.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Pertinent Legal Criteria

Effective October 1, 1997, the United States Congress amended 38 
U.S.C.A. § 1151. See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the United States Supreme 
Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence was necessary for recovery 
under § 1151.  In pertinent part, § 1151, as amended, reads as 
follows:  

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the 
same manner as if such additional disability or death 
were service-connected. For purposes of this section, 
a disability or death is a qualifying additional 
disability or qualifying death if the disability or 
death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate 
cause of the disability or death was:

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or 

(B) an event not reasonably foreseeable.

See 38 U.S.C.A. § 1151 (2009).  

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown:  (1) Disability/additional 
disability, (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, and 
(3) that there was an element of fault on the part of VA in 
providing the treatment, hospitalization, surgery, etc., or that 
the disability resulted from an event not reasonably foreseeable.

For all claims received after October 1, 1997, 38 C.F.R. § 3.361 
is the regulation that implements 38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the Veteran's condition 
after such care, treatment, examination, services, or program has 
stopped.  VA considers each body part involved or system 
separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability or died does not 
establish causation. See 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, the Veteran must show that the hospital care, medical 
or surgical treatment, or examination caused the Veteran's 
additional disability or death, and VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express 
(given orally or in writing) or implied under the circumstances 
specified in 38 C.F.R. § 17.32(b).  Id.

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided. Id.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32.  Id.

Analysis

The Veteran claims benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability resulting from glaucoma surgery to his 
right eye in July 2007 in a VA hospital.  Having reviewed the 
record, the Board finds that entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 is not warranted in regard to 
the right eye.  

As noted above, records of this surgery have been associated with 
the Veteran's VA claims file.  The Veteran underwent glaucoma 
removal surgery on his right eye in July 2007 at the Detroit, 
Michigan VAMC.  

A review of the VA treatment records reflects that the Veteran had a 
history of bilateral pseudophakia implementation primary and open-
angle glaucoma affecting both eyes.  

In July 2005, the Veteran complained of worsening peripheral vision 
in both eyes.  Upon dilated fundus testing, peripheral rating of 
perceived exertion changes and posterior vitreous detachment in the 
right eye were noted.  

In July 2007, the Veteran complained of blurred vision in both eyes, 
and age-related macular degenerative changes were noted in the 
Veteran's right eye.  On July 18, 2007, the Veteran underwent surgery 
to treat medically uncontrolled glaucoma in his right eye.  The July 
18, 2007 operation report reflects that the risks, benefits, 
indications and alternatives were explained to the Veteran.  Such 
included, but were not limited to, bleeding, infection and loss of 
visual acuity.  The Veteran indicated that he understood these risks 
and elected to undergo the surgery.  
      
VA treatment records reflect measured visual acuities before and 
after surgery as shown below.
      
      Date			Right eye (OD) visual acuity
      07/01/05			20/20
      11/10/05			20/30
      11/15/05			20/25
      05/15/06			20/30
      11/20/06			20/30
      07/03/07			20/40
      07/18/07			Surgery
      08/14/07			count fingers at 2'
      08/28/07			count fingers at 2'
      09/11/07			20/200
      10/02/07			20/400
      11/29/07			20/70
      12/10/07			20/70
      12/13/07			20/40
      12/18.07			20/40
      01/14/08			20/50
      02/25/08			20/50
      05/27/08			20/70
      06/30/08			20/70
      11/03/08			20/60
      01/30/09			count fingers at 3'
      02/24/09			20/40
      
In addition to visual acuity measurements, VA treatment records 
subsequent to the July 2007 right-eye glaucoma surgery note further 
macular degeneration, choroidal effusions, choroidal detachment, 
"tunnel vision" and loss of field vision of unknown etiology.  

The Veteran contends that negligence or carelessness during his 
July 2007 VA right eye glaucoma surgery resulted in additional 
disability.  

As noted above, the Board requested an opinion from an IME in 
March 2010 to address the 1151 issue.  Concerning the matter of 
an additional disability resulting from the July 2007 right eye 
glaucoma surgery, the Veteran claims that his loss of visual 
acuity in the right are is a direct result of his July 2007 right 
eye glaucoma surgery.  In the March 2010 IME opinion request 
specifically inquired if the Veteran suffered "any additional 
right eye disability as a result of the July 2007 surgery, 
including, but not limited to, loss of visual acuity beyond 
normal progression, choroidal effusion, choroidal detachment, 
'tunnel vision', and loss of field vision."  See the March 2010 
IME opinion request.  In his March 2010 opinion, the IME 
initially stated that the Veteran has age-related macular 
degeneration secondary to his age and history of cigarette 
smoking.  The IME additionally stated that the Veteran's VA 
treatment records reflect transitory decreases in vision after 
the surgery which is commensurate with the natural healing 
process after such surgery.  The IME also explained that the 
Veteran's post-surgical choroidal effusion and choroidal 
detachment were "anticipated surgical sequelae" for the 
procedure.  

The Board observes that the IME failed to specifically state 
whether any of the Veteran's identified right eye conditions 
represented an additional disability; instead noting that the 
word "any" in the Board's March 2010 IME opinion request made 
is "very difficult to answer in an objective fashion."  See the 
March 2010 IME report.  

A determination as to additional disability as a result of 
treatment at a VA facility requires competent evidence.  The 
Veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to whether he has additional disability as a 
result of treatment at a VA facility.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

The Board further notes that in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that 
it had previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in a 
claim for benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when:  a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Davidson 
reaffirms the holdings in Jandreau and Buchanan that VA must 
consider the competency of the lay evidence and cannot outright 
reject such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient to 
identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent and 
does not otherwise require specialized medical training and 
expertise to do so, i.e., the Board must determine whether the 
claimed disability is a type of disability for which a lay person 
is competent to provide etiology or nexus evidence.  

In sum, it is unclear as to whether the Veteran's July 2007 right 
eye glaucoma surgery resulted in an additional disability of the 
Veteran's right eye.  However, even assuming that the Veteran did 
incur an additionally disability as the result of this surgery, 
the March 2010 IME clearly opined that such an additional 
disability was not the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event not 
reasonably foreseeable.  

With respect to carelessness, negligence, lack of proper skill, 
error in judgment or other instance of fault proximately caused 
the additional disability, the March 2010 IME succinctly stated 
"Review of the records shows no evidence of carelessness, 
negligence, errors or judgment, lack of proper skill, or fault on 
the part of VA personnel."  See the March 2010 IME report.  

The Board notes that the Veteran and his representative have 
asserted that the Veteran underwent the July 2007 surgery without 
informed consent because his right eye vision loss prevented him 
from reading the written informed consent form prior to the 
procedure.  See the May 2010 Informal Hearing Presentation.  
Indeed, the Veteran's VA claims file is devoid of an informed 
consent form which has been signed by the Veteran.  However, as 
noted above, "Consent may be express (given orally or in 
writing) or implied under the circumstances specified in 38 
C.F.R. § 17.32(b).  See 38 C.F.R. § 3.361(d)(1)(ii).  Review of 
the VA operation report and associated records, the Veteran risks 
of the surgery were explained to the Veteran, who indicated that 
he understood such and elected to undergo the surgery.  See e.g., 
the July 2007 VA operation report.  To the extent that the 
Veteran asserts that he did not provide informed consent, the 
Board finds his contentions are not credible in light of the 
evidence contained on contemporaneous treatment records 
indicating that such the Veteran was informed of the risks 
involved with the surgery and chose to have the procedure.  There 
is no credible evidence to suggest that the treatment the Veteran 
received was performed without the Veteran's informed consent.  

Turning to the matter of forseeability, the March 2010 IME 
opinion specifically stated:

The consequences of the surgery, which apparently 
refer to the choroidal effusion and decreased visual 
acuity during recovery, are reasonably foreseeable 
events related to [the Veteran's] surgery.  These 
events are considered to be ordinary occurrences in 
the context of [the Veteran's] ocular status and 
background.  

See the March 2010 IME report.  

There is no competent evidence to the contrary.  Based on this 
medical evidence, the Board concludes that the Veteran's right 
eye conditions were foreseeable consequences of the July 2007 
right eye glaucoma surgery.  Again, as noted above, the Veteran 
is not competent to provide opinion on complicated medical 
matters such as whether any sequelae of the July 2007 surgery was 
not a reasonably foreseeable consequence of the surgery.  See 
Davidson, et al., supra.  

There is no competent evidence contrary to the March 2010 IME's 
opinion.  The claims file was reviewed, a complete rationale was 
provided based on reliable principles and the opinions are not 
inconsistent with the competent medical evidence of record.  

In this case, the competent and probative evidence establishes 
that the Veteran's claimed right eye conditions are not the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

In sum, the Board finds that the preponderance of the evidence is 
against the claim.  There is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right eye disability, as a result of treatment received from a VA 
medical facility in July 2007, is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


